 In the Matter of CONSOLIDATED AIRCRAFT, CORPORATIONandAERONAU-TICAL INDUSTRIAL LODGE 1125, INTERNATIONAL ASSOCIATION OFMACHINISTS,A. F. L.Case No.B-5033.-DecidedMay 6, 1943Mr. Harris G. Nelson,of San Diego, Calif., for the Company.Mr. David Sokol,of Los Angeles, Calif., andMessrs. K. G. PhillipsandL. E. Poesnlecker,of San Diego, Calif., for the Union.Mr. Robert_Silagi,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition and amended petition duly filed by AeronauticalIndustrialLodge 1125, International Association of . Machinists,A. F. L., herein called the Union, alleging that a question affecting,'commerce had arisen concerning representation of employees of Con-solidated Aircraft Corporation, San Diego, California, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Robert C. Moore, TrialExaminer.Said hearing was held at San Diego, California, onMarch 12, 13, 15, 16, and 17, 1943.The' Company and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.On April 14, 1943, the Company filed a brief which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConsolidated Aircraft Corporation,' a Delaware corporation, hasitsmain office and plants in San Diego, California.The Companymaintains several plants throughout the United States, but it is only'Shortly after the hearing the name of the Company was changed to "ConsolidatedVultee Aircraft Corporation," but the corporate entity was not changed.49 N. L.' R. B , No. 73.528 iCONSOLIDATED AIRCRAFT CORPORATION529 ,with the plants ' located in San Diego and Camp Consair that weare presently concerned.The Company is engaged in the design,manufacture, development, and sale of aircraft, aircraft parts, andaccessories.It is one of the largest manufacturers of airboats in theUnited. States, one of the largest contractors for the United States'Army and Navy for aircraft, and one of the largest airplane manu-facturing establishments in the United States.During the fiscalyear ending November 30, 1942, the Company spent in excess of$50,000,000 for materials, supplies, and equipment, more than half ofwhich was purchased and transported to'its plants in San, Diegofrom outside the State of California.During the same time theCompany made sales of its products amounting to more than $95,-000,000, substantially all of which were made to the Army and Navy.At the present time the Company is, engaged exclusively in the pro-duction of military and naval aircraft for purposes of war and allaircraft produced by the Company is sold to the United States Gov-ernment through the Army and Navy pursuant to various supplycontracts between the Company.and the Government.The Company, admits that it is engaged in commerce" within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDAeronautical Industrial Lodge 1125, International Association ofMachinists, affiliated with the American Federation of Labor, is alabor organization admitting to membership employees of theCompany.III. THE ALLEGED QUESTION CONCERNING REPRESENTATIONIn 1937 the Union won an election conducted by the Board andwas certified as the exclusive bargaining representative of all hourly.paid employees of the Company.'A contract covering these em-ployees was signed by the Company and the Union. In 1938 a secondelection among the same employees was held by the Board, whichagain resulted in a victory for the Union.3 Several contracts, thelatest of which was executed in 1941 and is still in effect, 'coveringover 40,000 hourly paid employees, ' were entered into by the Com-pany and the Union. The Union now seeks to represent all sal-aried employees of the Company of whom there are 6,968.The Com-pany maintains 3 different pay rolls for its salaried employees : anexecutive pay roll which is not in issue and therefore not includedIMatter of Consolidated Aircraft CorporationandInternationalAssociationof Machin-ists,Aircraft Lodge No 1145,2 N.L. R. B. 772;2 N. L. R. B. 774.3Matter of Consolidated Aircraft CorporationandInternational Union, United Automo-bileWorkers of America, Local No. 506, C. I.0., 7 N.L. R. B. 1061; also 8 N. L. R. B. 205. 530DECISIONSOF NAT'LONALLABOR RELATIONS BOARDin the total given above; a flat salary pay roll; and a biweekly payroll.>The flat salary pay roll is composed exclusively of employees whoare exempt from the Fair Labor Standards Act. 'They occupy eitherexecutive, administrative,or professional jobs.The biweekly pay,roll contains all other employees who are on salary.The testimony of a Board attorney reveals the following factswith respect to the claims to representation of the petitioning union:The Union submitted a total of 1,511 cards, all of which bore appar-ently genuine original signatures.All cards, with the exception of18,were dated between June 1942 and March 1943. Of the 1,511cards submitted, 1,045 bore names which appeared on the Company'sbiweekly,pay roll, containing a total of 6,174 names.This repre-sents only 16.9 percent of the total involved.As to the flat salarypay roll which contains 794 names,the Union submitted 8 cards or1.007 percent.In addition, the Union offered a list containing 303 naives which,it claimed, represents salaried employees for whom the Company iscurrently checking off dues to the Union. These. employees, it is al-leged, signed authorization cards while they were hourly paid 'em-ployees,and have since been transferred to salaried jobs.The Companyvigorously 'objected to the introduction of this list on the ground thatitdid not represent present union authorizations.The Companyclaimed that it had received a great many requests from these em-ployees to stop their dues payments to the Union, but that it was power-less to do so iii view of the fact that the check-off cards stated that the'signers agreed not to revbke the authorization for the term' of the con-tract, which is for the duration of the war. The Trial Examiner ad-mitted the list as evidence that the employees named thereon had atone time joined the Union.An analysis of the list reveals that 192of the 303 names appeared on the biweekly pay roll.An additional47 names appeared on this pay roll but were duplicated by names oncards presented by the Union.Three names on the list appeared onthe flat salary pay roll.The record snakes no mention of the statusof the remaining 61 names. Even should the Board add the 192 nameson this list to the cards containing names of employees on the biweeklypay roll, the total would be only 1,237 or 20.03 percent of the names onthe biweekly pay roll.The addition of the 3 names on the list to the8 cards on the flat salary, pay roll does not substantially improve theUnion's showing with respect to the employees carried on that pay roll.Toward the close of the hearing the Union requested that the TrialExaminer undertake to cross-check certain additional proof of repre-_sentation.Thereupon approximately 500 application-for-membershipcards were submitted to the Trial Examiner who reserved an exhibit CONSOLIDATED AIRCRAFTCORPORATION531number for his statement covering an examination of those cards. TheUnion has now moved the Board to withdraw its request and does notoffer such additional proof of representation.The motion is.herebygranted.It thus appears that the Union has, at the most, made ashowing thatit represents a total of 1,237 out of 6,174 employees(20.03 percent) onthe biweekly pay roll and that it represents 11 out of 794 employees(1:38 percent)on the flat salary payroll or a total of 1,248 out of 6,968(17.91 percent)on the combinedsalary payrolls.We are of the opinionthat the Union has not made a sufficient showing of present representa-tion of the employees named in its petition to raise a question con-cerning representation.4Under these circumstances,we find that noquestion has arisen concerning representation of the employees of theCompany within the meaning of Section 9 (c) of the National LaborRelations Act.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Consolidated AircraftCorporation, San Diego, California, filed by Aeronautical IndustrialLodge 1125, International Association of Machinists, A. F. L., be, andit hereby is, dismissed.4 SeeMatter of Aluminum Company of AmericaandInternational Union, AluminumWorkers of America, affiliated with the Congress of Industrial Organizations,44 NL R B.1111;Matter of Public Service Company of Indiana,Inc.andDistrict 50 United MineWorkers of America,(Utility Division)C. 10., 42 N L R.B. 639;Matter of A me) iconManufactuo Ong CompanyandUpholsterers'International Union,Local No 187A F of L ,41 N L R. B 995;Matter of Food A. Smith at at d/b%a Smith Cabinet ManufacturingCompanyandUnited Brotherhood of Carpenters&Joiners,Local No. 1699(AF L ),36N L R. B. 363;Matter of Union Hardware and Metals CompanyandInternational Long-shoremen and Warehousemen'sUnion, Local 1-26, C. 1.0., 31 N. L. R. B. 710.xI531647-43-vol. 49-35-0